Citation Nr: 1754262	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, J.R., and Mr. N.


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge in March 2016 and a copy of the transcript is of record.  

In February 2017, the RO issued a rating decision granting service connection for degenerative joint and disc disease of the lumbar spine, service connection for left lower extremity radiculopathy, and service connection for right lower extremity radiculopathy.  As such, these issues are no longer before the Board.  The Board also notes that in September 2017, the Veteran requested an additional Video Hearing regarding the issue of entitlement to service connection for tinnitus.  See VA 8 Certification of Appeal receipt date September 2017.


FINDING OF FACT

The Veteran has current tinnitus as the result of an in-service injury.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including tinnitus-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no dispute that the Veteran has current tinnitus.  The report of an October 2014 private opinion and an April 2017 VA audiology examination reflect a diagnosis of the condition.  See Medical Treatment Record - Non-Government Facility receipt date September 2016 at 4; See C&P Exam receipt date April 2017 at 6-7.       

There is also no real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that he served in Vietnam and that his military occupational specialty was as an engineer.  See DD 214.  He stated that he was exposed to loud and repetitive noises from, among other things, heavy equipment, jack hamnmers, skill saws, and various other tools.  See Correspondence receipt date August 2017 at 2.  He relayed that he was exposed to B-52 jet noise while working on water lines that ran next to the tarmac and that he did not have any ear protection.  Id.  In addition, testified that the ringing started in 1969 overseas.  See VA 9 Appeals to Board of Appeals dated August 2017 at 2.   

As to the nexus, or link, between the Veteran's currently shown disability and service, he is competent to provide statements with respect to the onset and recurrence of tinnitus, inasmuch as such symptoms are observable by a lay person.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, his statements with respect to onset in service are credible, particularly in light of his conceded in-service exposure to hazardous noise.

A VA audiologist in April 2017 stated that a medical opinion could not be provided regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner said the inability to provide an opinion was due to testing inconsistencies.  The examiner further noted if hearing loss was present and diagnosable, then one must determine if the tinnitus is related to the loss, but because a loss or lack thereof could not be determined, the etiology of the tinnitus cannot be determined with confidence.  Id.  

Taking the above into consideration, it appears that the examiner did not give adequate consideration to the Veteran's statements with respect to onset.  The Veteran reported at the time of the examination that ringing started in 1969 overseas and that he was exposed to noises from operating a jack hammer, heavy equipment, B-52's jet noise, and construction noise.  Id.  


In any event, the examiner's opinion weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

A private medical examiner on October 2014 evaluated the Veteran for hearing loss and tinnitus.  See Medical Treatment Record - Non Government Facility receipt date September 2016.  The Veteran relayed that his main job involved running a jackhammer and that he would have days where he used a jackhammer constantly for 8 hours.  Id.  He further reported that after 8 hours of constant jackhammer use, his hearing seemed stunned, diminished, and that he would have ringing throughout the night.  Id.  The medical examiner opined that based on history, the May 2014 VA audiogram pattern, the Veteran's young age, and the excessive military noise exposure without hearing protection, that it is more likely than not that the majority of the Veteran's hearing loss is due to his excessive military noise exposure.  Id.  The medical examiner further opined that his tinnitus is due to the hearing loss and therefore is also most likely related to the excessive military noise exposure.  Id. While the private medical examiner did not indicate if the entire medical records were reviewed, the Board finds that the Veteran is competent and credible.  Therefore this medical opinion is given some probative value. 

On balance, and taking into account the totality of the evidence, the Board is persuaded that the criteria for service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for tinnitus is therefore granted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


